Exhibit 10.3
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE "ACT")
OR UNDER THE LAWS OF ANY STATE OR OTHER JURISDICTION. THIS NOTE MAY NOT BE
OFFERED OR SOLD UNLESS REGISTERED UNDER THE ACT AND UNDER THE LAWS OF THE STATES
WHERE EACH SALE IS MADE, OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS IS
AVAILABLE IN THE OPINION OF COUNSEL SATISFACTORY TO THE BORROWER.
 
6% PROMISSORY NOTE
 

$3,000   April 25, 2012

 
FOR VALUE RECEIVED, Gold Swap Inc., a New York corporation (the "Borrower"),
hereby promises to pay to DPIT1 LLC (the "Holder"), the principal sum of Three
Thousand Dollars ($3,000.00), with interest accruing thereon at the rate of
eight percent (6%) per annum accruing from February 25, 2012. This note shall
amend and replace in its entirety the Promissory Note dated February 25, 2012
between the Borrower and the Holder.
 
Interest shall accrue on the outstanding principal amount of this Note beginning
on February 25, 2012 until this Note is paid in full. The principal amount of
this Note and all accrued and unpaid interest shall be due and payable on
February 25, 2014 (the "Maturity Date"). Upon the occurrence and during the
continuance of any Event of Default (as defined below), the amounts then due and
payable under this Note (including the entire principal and accrued interest if
such payments are accelerated at the election of the Holder) shall bear interest
equal to the lesser of (a) the maximum amount permitted to be charged under
applicable law or (b) twelve (12%) percent per annum from the due date thereof
until paid in full or such Event of Default has been cured or waived (the
"Default Interest Rate").
 
The following additional terms shall apply to this Note:
 
ARTICLE I
GENERAL
 
1.1 Payment Records. The amount, date and unpaid balance of the Loan shall be as
evidenced by the applicable books and records of the Holder, which shall be
conclusive evidence thereof in the absence of manifest error. The Holder is
hereby authorized to endorse such particulars of the Loan on the grid attached
hereto.
 
1.2 Payment on Non-Business Day. If this Note, or any payment hereunder, falls
due on a Saturday, Sunday or a New York public holiday, this Note shall fall due
or such payment shall be made on the next succeeding business day and such
additional time shall be included in the computation of any interest payable
hereunder.
 
1.3 Cost of Collection. If any payment due hereunder is not paid when due, the
Borrower agrees to pay all costs of collection, including attorney's fees, all
of which shall be added to the amount due hereunder, such charges to bear
interest at the Default Interest Rate. In addition, if this Note is referred by
Holder to any attorney for collection, the Borrower shall pay all attorney fees
incurred by Holder therefor.
 
 
1

--------------------------------------------------------------------------------

 
 
1.4 Prepayment. The Borrower may prepay all or part of this Note without penalty
or premium.
 
ARTICLE II
EVENTS OF DEFAULT
 
The occurrence of any of the following events of default (each an "Event of
Default") shall, at the option of the Holder, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable:
 
21 Failure to Pay Principal or Interest. The Borrower fails to pay the principal
of this Note or interest hereon when due.
 
2.2 Breach of Covenant. The Borrower breaches any material covenant or other
material term or condition of this Note.
 
2.3 Breach of Representations and Warranties. Any representation or warranty of
the Borrower made herein or in any certificate given in writing pursuant hereto
or in connection herewith shall be false or misleading in any material respect.
 
2.4 Receiver or Trustee. The Borrower shall make an assignment for the benefit
of creditors, or apply for or consent to the appointment of a receiver or
trustee for its or for a substantial part of its property or business; or such a
receiver or trustee shall otherwise be appointed.
 
2.5 Judgments. Any money judgment, writ or similar process shall be entered or
filed against Borrower or any of its property or other assets for more than
$10,000, and shall remain unvacated, unbonded or unstayed for a period of thirty
(30) days.
 
2.6 Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law
for the relief of debtors shall be instituted by or against the Borrower.
 
ARTICLE III
REPRESENTATIONS OF BORROWER
 
Representations and Warranties of the Borrower. The Borrower hereby represents
and warrants to the Holder that:
 
3.1 Organization, Good Standing and Qualification. The Borrower is a corporation
duly organized, validly existing and in good standing under the laws of the
State of New York.
 
3.2 Authorization. All organizational action on the part of the Borrower, its
officers and directors necessary for the authorization, execution and delivery
of this Note and the performance of all obligations of the Borrower hereunder
has been taken and the Note constitutes valid and legally binding obligations of
the Borrower, enforceable against the Borrower in accordance with its terms.
 
 
2

--------------------------------------------------------------------------------

 
 
3.3 Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority on the part of the Borrower is
required in connection with the consummation of the transactions contemplated by
this Note.
 
3.4 Compliance with Other Instruments. The Borrower is not in violation or
default of any provisions of its Certificate of Incorporation or By-laws or of
any material instrument, judgment, order, writ, decree or contract to which it
is a party or by which it is bound or of any provision of federal or state
statute, rule or regulation applicable to the Borrower. The execution, delivery
and performance of this Note and the consummation of the transactions
contemplated hereby will not result in any such violation or be in conflict with
or constitute, with or without the passage of time and giving of notice, either
a default under any such provision, instrument, judgment, order, writ, decree or
contract or an event which results in the creation of any lien, charge or
encumbrance upon any assets of the Borrower.
 
ARTICLE IV
MISCELLANEOUS
 
4.1 Failure or Indulgency Not Waiver. No failure or delay on the part of Holder
hereof in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.
 
4.2 Notices. All notices or other communications given or made hereunder shall
be in writing and shall be deemed delivered the day telecopied (with copy mailed
by overnight courier) to the party to receive the same at its address set forth
below or to such other address as either party shall hereafter give to the other
by notice duly made under this Section 4.2: (i) if to the Borrower, to same at
the address of Borrower as set forth in the documents filed by the Borrower with
the Securities and Exchange Commission; and (ii) if to the Holder, to the
address of Holder as set forth in the books and records of the Borrower.
 
4.3 Amendment Provision. The term "Note" and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented.
 
4.4 Assignability. The Holder may not assign the rights and obligations under
this Note to a third party without the prior written consent of the Borrower.
This Note shall be binding upon the Borrower and its successors and assigns, and
shall inure to the benefit of the Holder and its successors and assigns.
 
4.5 Governing Law. This Note has been executed in and shall be governed by the
internal laws of the State of New York, without regard to the principles of
conflict of laws. Borrower consents to the jurisdiction of the courts sitting in
New York in connection with any and all actions arising under this Note.
 
4.6 Counsel. This Note shall be construed to effectuate the mutual intent of the
parties. The parties have cooperated in the drafting and preparation of this
Note, and this Note therefore shall not be construed against any party by virtue
of its role as the drafter thereof. No drafts of this Note shall be offered by
any party, nor shall any draft be admissible in any proceeding, to explain or
construe this Note. Each party hereto acknowledges and agrees that it has
received or
 
 
3

--------------------------------------------------------------------------------

 
 
has had the opp ortunity to receive independent legal counsel of its own choice
and that it has been sufficiently apprised of its rights and responsibilities
with regard to the substance or this Note. The headings contained in this Note
are intended for convenience of reference only and are not intended to be a part
of or to affect the meaning or interpretation of this Note.
 
4.7, Counterparts, This Note may be executed in multiple counterparts and by
facsimile, each of which shall be an original, but each of which shall be deemed
to constitute one instrument.
 
IN WITNESS WHEREOF, the parties have caused this Note to be signed in its name
by its duly authorized officer on this 25th day of April, 2012.
 
 

  GOLD SWAP INC.     By: /s/ Mel Schlossberg       Name: Mel Schlossberg      
Title: CEO  

 
Agreed and Acknowledged:
 

By:  /s/ DPIT1 LLC      Name: DPIT1 LLC      Title: Holder  

 
 
4

--------------------------------------------------------------------------------